Douglas, J.,
dissenting. While I agree that Zanotti v. Taft, case No. 98CVH02-1355, should be brought before this court forthwith for a final determination as to the constitutionality of Am.Sub.H.B. No. 697 as measured against Section 26, Article II, Ohio Constitution, I cannot approve the convoluted way in which transfer to this court is being justified. Accordingly, I respectfully dissent from the entry.
I
Prohibition
The majority does not grant a writ of prohibition despite saying that “[i]t is further ordered by the court that respondents shall not proceed further in the case entitled, Zanotti v. Taft, case No. 98CVH02-1355.” If this is not prohibition, then what is it?
To obtain a writ of prohibition, a relator must show (1) that the court against whom the writ is sought is exercising or about to exercise judicial power, (2) that the exercise of power is unauthorized by law, and (3) that denying the writ will result in injury for which no other adequate remedy exists in the ordinary course of law.
Herein, there is no question that the first prong is satisfied. Respondent, the Honorable Judge Sheward, has set a briefing schedule and a hearing date. With regard to the third prong, it is absolutely imperative that a final answer to the question presented be timely given because of the extensive steps necessary to present a ballot issue to the electors of Ohio. Any delay through the trial court proceedings and a direct appeal will frustrate the effort and cause relator and the state of Ohio injury that cannot be corrected. Thus, there is no other adequate remedy, and prong three is satisfied.
That leaves us with prong two, the most difficult, frankly, of the conditions to meet. Is the proposed exercise of power by the respondent unauthorized by law? I am led to conclude that the answer to the question is “Yes.” My reason for so concluding is not because of anything Judge Sheward has done, because he was only following proper procedure when his jurisdiction was invoked, but because of the nature of the matter involved.
*1249Unquestionably, the Zanotti case and DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, are different cases. The parties are different, the subject matters are different, and even the courts where each now reposes are different. Therefore, the cases cannot and should not be combined. Just as unquestionable, however, is that the cases are inextricably intertwined, and to allow any other orders (no matter how sound and well intentioned) of any court, excepting this court and the Court of Common Pleas of Perry County, to intervene in the process that has been established to date would be usurping, although inadvertently, the prior orders of this and/or the Perry County court.
Therefore, I must dissent from the entry because a peremptory writ of prohibition is not allowed prohibiting respondent from proceeding. I will further support this court’s jurisdiction below, but, in passing, I also cite Section 2(B)(1)(f), Article IV of the Ohio Constitution. If ever there was a matter needing a “complete determination,” this certainly is one.
II
Mandamus
The majority’s entry orders that “a writ of mandamus directing the respondents to transfer the case entitled Zanotti v. Taft, case No. 98CVH02-1355 to this court be, and hereby is, granted.” The majority’s entry then says that “[t]he parties shall brief only the following issue: Whether Am.Sub.H.B. No. 697, signed by the Governor on February 17, 1998, which provides for the levy of new taxes only if approved by the electors on May 5, 1998, violates Section 26, Article II of the Ohio Constitution or is otherwise unconstitutional.” I agree with this part of the proposed procedure, but the majority does not stop there. The majority also says that “[i]t is further ordered by the court that we reassert our continuing jurisdiction over DeRolph v. State * * *.” This is clearly what we should not do. Such an action is neither advisable nor necessary to resolve the constitutional issue presented to us by the case now before us, case No. 98-364. In effect, the majority attempts to consolidate two cases, each with different numbers, different parties, and different issues. That procedure is foreign to any procedure I know about. Further, when any order is issued in case No. 98-364, will it also include the DeRolph case number? If so, then that would not be accurate. If not, then DeRolph does not need to be brought back before the court to resolve Zanotti.
As to our issuing a peremptory writ of mandamus, there is clear authority for that action. R.C. 2731.06 provides that “[w]hen the right to require the performance of an act is clear and it is apparent that no valid excuse can be given for not doing it, a court, in the first instance, may allow a peremptory mandamus.”
Finally, with regard to mandamus, the relator asks the we “issue a writ of mandamus directing the Respondents to consolidate the case entitled David P. *1250Zanotti vs. Bob Taft, Case No. 98CVH02-1355, now pending in the Court of Common Pleas of Franklin County with the case entitled DeRolph v. State of Ohio, Case No. 22043, now pending on remand from this Court before the Court of Common Pleas of Perry County.” Obviously, if we granted what relator requests, a brand new case with different parties and different issues would suddenly be before the already beleaguered judge of the Perry County Common Pleas Court. By doing so, we would exacerbate the time problem, not alleviate it.
Accordingly, we should grant a peremptory writ of mandamus, and, coupled with a peremptory writ of prohibition, the case would then be properly before us, the result, I assume, the majority seeks and with which I am in full agreement. We should not, however, bring DeRolph back to decide this case.
III
Supreme Court Jurisdiction
If the foregoing procedure were followed, the case would then be properly before us, and, then, included in the entry could be the provision for the parties to brief only the merit issue of whether Am.Sub.H.B. No. 697 violates Section 26, Article II of the Ohio Constitution. A timetable setting forth the briefing and presentation of evidence schedule could also be included.
While briefing on the jurisdictional question would not be permitted, nevertheless a legitimate question as to this court’s jurisdiction, in what amounts to an original action seeking a declaration of constitutionality, arises. At another time and in another place, I will more fully develop the argument in favor of jurisdiction, but it will suffice for now to list the following citations and to commend them to any interested party or reader:
(1) Section 2(B)(1)(f), Article IV, Ohio Constitution, compared with Section 2(B)(2), Article IV, Ohio Constitution.
(2) State ex rel. AFL-CIO v. Voinovich (1994), 69 Ohio St.3d 225, 631 N.E.2d 582.
(3) State ex rel. Petroleum Underground Storage Tank Release Comp. Bd. v. Withrow (1991), 62 Ohio St.3d 111, 579 N.E.2d 705.
(4) State ex rel. Shkurti v. Withrow (1987), 32 Ohio St.3d 424, 513 N.E.2d 1332.
(5) State ex rel. Duerk v. Donahey (1981), 67 Ohio St.2d 216, 21 O.O.3d 135, 423 N.E.2d 429.
(6) State ex rel. Allen v. Ferguson (1951), 155 Ohio St. 26, 44 O.O. 63, 97 N.E.2d 660.
(7) State ex rel. State Bridge Comm. of Ohio v. Griffith (1940), 136 Ohio St. 334, 16 O.O. 467, 25 N.E.2d 847.
*1251(8) State ex rel. Pub. Institutional Bldg. Auth. v. Griffith (1939), 135 Ohio St. 604, 14 O.O. 533, 22 N.E.2d 200.
IV
Conclusion
Accordingly, I am compelled to dissent from the judgment of the majority. If the proper procedures were followed to bring this case before us (peremptory writs in prohibition and mandamus), and without disturbing DeRolph, then I would gladly join the majority in deciding this critical issue. In that regard, I understand the desire, by some members of the court, for briefing on the question, but, for me, Section 26, Article II of the Ohio Constitution is clear. Since the section is not ambiguous, it does not need interpreting. It needs to be applied. However, unless the majority employs the proper procedure, I must dissent.